     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.248 Page 1 of 22



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     LANCE WILLIAMS,                                     Case No.: 3:19-cv-1332-CAB-WVG
       CDCR #AG-2394,
12
                                          Plaintiff,       ORDER:
13
                           vs.                             (1) DISMISSING CLAIMS AND
14
                                                           DEFENDANTS FOR FAILING TO
       SERGEANT S. HAMPTON, et al.,
15                                                         STATE A CLAIM AND AS
                                      Defendants.          FRIVOLOUS; AND
16
17                                                         (2) DIRECTING USMS TO EFFECT
                                                           SERVICE OF FIRST AMENDED
18
                                                           COMPLAINT ON REMAINING
19                                                         DEEFENDANTS
20
21
22    I.    Procedural Background
23          Lance Williams (“Plaintiff”), a prisoner incarcerated at California Men’s Colony
24    (“CMC”) located in San Luis Obispo, California, and proceeding pro se, filed this civil
25    rights action pursuant to 42 U.S.C. § 1983 on July 17, 2019. (See Compl., ECF No. 1.)
26    Williams did not prepay the civil filing fee required to commence a civil action at the
27    time he filed his Complaint; instead, he filed a certified copy of his prison trust account
28
                                                       1
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.249 Page 2 of 22



 1    statement which the Court liberally construed as a Motion for Leave to proceed In Forma
 2    Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
 3          On September 13, 2019, this Court reviewed Plaintiff’s Complaint as well as his
 4    litigation history and denied his Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(g).
 5    (See ECF No. 5.) The Court identified seven prior federal civil actions and appeals1 filed
 6    by Plaintiff in federal court while he was incarcerated that were dismissed as frivolous or
 7    for failing to state a claim, and further found his Complaint contained no plausible
 8    allegations to suggest he faced “imminent danger of serious physical injury” at the time
 9    he filed it. (See ECF No. 5 at 4-7.) Therefore, the Court dismissed Plaintiff’s case
10    without prejudice based on his failure to prepay the filing fees required by 28 U.S.C.
11    § 1914(a). (Id. at 7.)
12          Plaintiff appealed, and on April 2, 2020, the Ninth Circuit reversed this Court’s
13    IFP determination and remanded the case for further proceedings. (ECF No. 11.) The
14    case was re-opened for further proceedings consistent with the Ninth Circuit’s judgment.
15          On May 5, 2020, the Court GRANTED Plaintiff’s Motion to Proceed IFP,
16    DISMISSED claims and defendants for failing to state a claim, and gave Plaintiff the
17    option to file an amended pleading or proceed with his First Amendment retaliation
18    claims against Defendants Tiscornia, Hampton, Gonzalez, Grijalva, and Covello only.
19    (ECF No. 14.)
20          Plaintiff chose the first option and filed his First Amended Complaint (“FAC”) on
21    June 5, 2020. (ECF No. 15.)
22    ///
23    ///
24
25
      1
26      A review of PACER demonstrates that Plaintiff has filed thirty-seven (37) civil rights
      lawsuits in the Central, Eastern, and Southern Districts of California and twenty-five (25)
27
      appeals in the Ninth Circuit Court of Appeals. See www.pacer.gov (website last visited
28    June 25, 2020.)
                                                   2
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.250 Page 3 of 22



 1    II.   Sua Sponte Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 2          A.     Standard of Review
 3          Notwithstanding Plaintiff’s IFP status or the payment of any partial filing fees, the
 4    Prison Litigation Reform Act (PLRA”) obligates the Court to review complaints filed by
 5    all persons proceeding IFP and by those, like Plaintiff, who are “incarcerated or detained
 6    in any facility [and] accused of, sentenced for, or adjudicated delinquent for, violations of
 7    criminal law or the terms or conditions of parole, probation, pretrial release, or
 8    diversionary program,” “as soon as practicable after docketing,” and ideally before the
 9    service of process upon any Defendant. See 28 U.S.C. §§ 1915(e)(2) and 1915A(b).
10    Under these statutes, the Court must sua sponte dismiss complaints, or any portions
11    thereof, which are frivolous, malicious, fail to state a claim, or which seek damages from
12    defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)
13    (en banc) (§ 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
14    (discussing 28 U.S.C. § 1915A(b)). “The purpose of § 1915[] is to ‘ensure that the targets
15    of frivolous or malicious suits need not bear the expense of responding.’” Nordstrom v.
16    Ryan, 762 F.3d 903, 907 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health
17    Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
18          All complaints must contain “a short and plain statement of the claim showing that
19    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
20    not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
21    mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
22    (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining whether
23    a complaint states a plausible claim for relief [is] . . . a context-specific task that requires
24    the reviewing court to draw on its judicial experience and common sense.” Id. The “mere
25    possibility of misconduct” falls short of meeting this plausibility standard. Id.; see also
26    Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
27    ///
28
                                                      3
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.251 Page 4 of 22



 1          “When there are well-pleaded factual allegations, a court should assume their
 2    veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
 3    Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
 4    (“[W]hen determining whether a complaint states a claim, a court must accept as true all
 5    allegations of material fact and must construe those facts in the light most favorable to
 6    the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
 7    § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
 8          While the court “ha[s] an obligation where the petitioner is pro se, particularly in
 9    civil rights cases, to construe the pleadings liberally and to afford the petitioner the
10    benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing
11    Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential
12    elements of claims that were not initially pled.” Ivey v. Board of Regents of the University
13    of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
14          “Courts must consider the complaint in its entirety,” including “documents
15    incorporated into the complaint by reference” to be part of the pleading when
16    determining whether the plaintiff has stated a claim upon which relief may be granted.
17    Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Fed. R. Civ. P.
18    10(c) (“A copy of a written instrument that is an exhibit to a pleading for all purposes.”);
19    Schneider v. California Dept. of Corrections, 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
20          B.     Rule 8
21          Plaintiff’s FAC is twenty-five (25) pages of single spaced, rambling handwritten
22    allegations naming twenty-seven (27) defendants. In addition, Plaintiff has attached
23    more than one hundred (100) pages of exhibits. (See ECF No. 15.) Thus, the Court finds
24    that Plaintiff’s FAC fails to comply with Rule 8. Rule 8 of the Federal Rules of Civil
25    Procedure provides that in order to state a claim for relief in a pleading it must contain “a
26    short and plain statement of the grounds for the court’s jurisdiction” and “a short and
27    plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.
28
                                                     4
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.252 Page 5 of 22



 1    8(a)(1) & (2). See McHenry v. Renne, 84 F.3d 1172, 1178–80 (9th Cir. 1996) (upholding
 2    Rule 8(a) dismissal of complaint that was “argumentative, prolix, replete with
 3    redundancy, and largely irrelevant”); Cafasso, United States ex rel. v. General Dynamics
 4    C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases upholding Rule 8
 5    dismissals where pleadings were “verbose,” “confusing,” “distracting, ambiguous, and
 6    unintelligible,” “highly repetitious,” and comprised of “incomprehensible rambling,”
 7    while noting that “[o]ur district courts are busy enough without having to penetrate a
 8    tome approaching the magnitude of War and Peace to discern a plaintiff’s claims and
 9    allegations.”).
10          C.     Plaintiff’s Factual Allegations
11          On April 13, 2019, Plaintiff “went out to court for a hearing.” (FAC at 7.) When
12    Plaintiff returned to Richard J. Donovan (“RJD”), he was “informed by many inmates his
13    name was being thrown around” by Defendant Schmell. (Id.) Plaintiff claims Schmell
14    told other inmates that he had returned a “homework assignment” to her that contained
15    “overfamiliar content.” (Id.) He further claims Schmell told other inmates that Plaintiff
16    was a “tree jumping pedophile night stalker [racial epithet].” (Id.) Plaintiff also alleges
17    that she “told her class of inmate students that if he is found guilty of RVR [Rules
18    Violation Report] she [would be] forced to write Plaintiff up and he should be taught a
19    lesson by being nailed to the stake.” (Id.) Plaintiff claims that Schmell’s “class of
20    students vowed to get Plaintiff if he was found guilty of [the] RVR because of their great
21    respect for Schmell.” (Id.)
22          Plaintiff contends Schmell “authored the RVR in retaliation orchestrated by
23    Sergeant F. Lewis and C/O A. Silva to cause Plaintiff atypical and significant hardships”
24    by having “more time being added to his sentence, [and] giving the Board of Parole
25    ammunition to use the RVR to deny Plaintiff early release.” (Id.) Plaintiff claims he was
26    “labeled a stalker by prisoners and assaulted,” lost privileges and was not able to
27    “participate in any positive programming.” (Id.)
28
                                                     5
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.253 Page 6 of 22



 1    ///
 2          Plaintiff alleges Silva told him that if Plaintiff “would have kept [Silva] and
 3    Lewis’s names out of [Plaintiff’s] appeals and wasn’t having everyone served with
 4    lawsuits,” he would not be a “victim of reprisal.” (Id. at 8.) Silva told Plaintiff they
 5    would have “let it slide” and they “didn’t give a fuck about that little bitch.” (Id.)
 6    Plaintiff has “602 appeal grievances against Lewis and Silva and 5 active lawsuits that
 7    include Lewis and Silva.” (Id.)
 8          Plaintiff claims that the actions by Schmell “stem from Plaintiff denying
 9    [Schmell’s] sexual advances towards him to obtain a personal relationship.” (Id.)
10    Plaintiff further claims that Schmell “found out” that Plaintiff was “illegally incarcerated
11    and was looking to gain a large substantial amount of funds.” (Id.) He claims Schmell
12    became “more and more aggressive” as “Plaintiff’s court date neared” and she made
13    “threats of things she would do if Plaintiff didn’t accept her advances.” (Id.)
14          Plaintiff alleges the RVR “authored by Schmell” and “reviewed and approved” by
15    Silva and Lewis “had numerous fabrications.” (Id. at 9.) Plaintiff claims that the
16    disciplinary hearing was presided over by Senior Hearing Officer Lieutenant Gonzalez
17    “without Plaintiff present.” (Id.) Plaintiff claims Gonzalez “did not follow protocol
18    when an inmate is not present” and argues Gonzalez “should have suspended hearing”
19    and “inquire” why Plaintiff was not present. (Id.) This was not done “showing
20    [Gonzalez] was not an impartial hearing officer.” (Id.)
21          Gonzalez and Correctional Officer Ramirez, and Correctional Officer Erikson
22    “deprived Plaintiff his opportunity to call witnesses and present documentary evidence at
23    hearing.” (Id. at 9-10.) Erikson purportedly told Ramirez that Plaintiff “refused to attend
24    hearing.” (Id. at 10.) However, Plaintiff claims he “NEVER” refused to come to the
25    hearing because he was “’NEVER’ told a hearing was taking place.” (Id.) He further
26    claims Ramirez “falsified” documentation indicating that Plaintiff “refused to sign a
27    waiver” of his right to appear at his hearing. (Id.) Plaintiff alleges there was “no written
28
                                                    6
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.254 Page 7 of 22



 1    statement as to the evidence relied upon to find Plaintiff guilty.” (Id.) Moreover, the
 2    “decision was not supported by a preponderance of evidence.” (Id.)
 3          Plaintiff contends that Gonzalez “adopted Schmell’s and Silva’s accounts made in
 4    the RVR report to find Plaintiff guilty which is illegal.” (Id.) When Plaintiff purportedly
 5    discovered that his “hearing was held without him,” he submitted a “22 form request” to
 6    Ramirez. (Id.) Ramirez told Plaintiff “we already held your hearing, Erikson said you
 7    refused.” (Id. at 10-11.) Plaintiff filed an appeal that “was granted due to the high
 8    multiple amounts of due process violations.” (Id. at 11.) Ultimately, the RVR was
 9    “reissued/reheard due to the RVR not being issued in 15-day timeframe.” (Id.)
10          Plaintiff’s second hearing was held, and Plaintiff was found “not guilty”
11    purportedly “due to the RVR being falsified and numerous due process violations.” (Id.)
12    However, Plaintiff claims due to the loss of privileges penalty he received following the
13    first hearing, it “caused him to lose his attorney for his criminal appeal case.” (Id.)
14    Plaintiff also alleges he was denied “yard time” for ninety days which “deprived him of
15    opportunity to get needed exercise outside his cell.” (Id. at 12.) In addition, Plaintiff
16    claims he was “deprived access to [the] law library on multiple occasions.” (Id. at 13.)
17    As a result, Plaintiff claims he was unable to “meet filing deadline to present a claim on a
18    habeas corpus petition” and he had civil rights cases dismissed “due to statute of
19    limitations.” (Id.)
20          Plaintiff alleges Defendant Tiscornia was “invoking an underground regulation,
21    not adopted in Title 15, that inmates can only attend law library during their yard time.”
22    (Id. at 14.) Plaintiff claims he could not go to the law library for ninety (90) days because
23    of the” temporary loss of yard privileges which occurred from May 23, 2019 to August
24    23, 2019.” (Id.) Plaintiff “received an RVR” from Tiscornia “for trying to go to law
25    library.” (Id.) Plaintiff claims that Tiscornia issued this RVR in retaliation for “Plaintiff’s
26    602 appeals and civil actions already filed against Tiscornia.” (Id.)
27
28
                                                    7
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.255 Page 8 of 22



 1             Sergeant Poladian2 “gave named Defendant staff officers [an] order and notice that
 2    Plaintiff be allowed to access the housing unit wall phones to make his legal calls upon
 3    his request.” (Id. at 16.) Plaintiff and his attorney “submitted required letterhead to
 4    Litigation Dep’t Staff Connie and McGuirre” who told them they “would make the
 5    arrangements for them to converse regularly.” (Id.) However, Plaintiff claims “they
 6    never made the arrangements and gave Plaintiff’s attorney the run around.” (Id.)
 7             Plaintiff alleges he told Sergeant Hampton about his need to have access to the
 8    phones but claims Hampton told him “I don’t give a fuck, figure it out.” (Id. at 17.)
 9    Hampton also purportedly told “all named staff not to let Plaintiff get on housing unit
10    phones at all for any legal calls” for the time frame that Plaintiff lost privileges. (Id.)
11             Plaintiff was denied phone access from May 23, 2019 to August 21, 2019. (See
12    id.) Plaintiff claims he asked “every day” to use the phones. (Id.) Plaintiff alleges
13    Defendants Wingo, Chalmers, Guzman, Maroki, Erikson, Jackson, Louie, Guevara,
14    Rodriguez, and Lewis all denied him the use of the phones when requested by Plaintiff.
15    (See id.)
16             Plaintiff had a conversation with Lieutenant Gonzalez on June 19, 2019 regarding
17    Gonzalez purportedly holding a disciplinary hearing without Plaintiff being present at the
18    hearing. (See id. at 21.) Plaintiff claims Gonzalez “made a threat” to Plaintiff that if he
19    “files a lawsuit or grievance” he will move an inmate into Plaintiff’s cell to cause him to
20    by “physically or sexually assaulted.” (Id.)
21             On July 10, 2019, Plaintiff claims he spoke with Grijalva about his “legal call
22    access.” (Id. at 22.) Plaintiff alleges that Grijalva told him “you don’t get no calls or
23    have any.” (Id.) He further claims that Grijalva “told [Plaintiff] he was harassing her,
24    and he better stop, or she would falsify an RVR” against him. (Id.)
25
26
27
      2
28        Sergeant Poladian is not a named Defendant.
                                                        8
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.256 Page 9 of 22



 1          Plaintiff appeared before the ICC committee on July 11, 2019. (See id. at 23.) The
 2    committee was comprised of Defendants Taylor-Garcia, Jackson, and Covello. (See id.)
 3    Plaintiff claims he was “entitled” to be transferred to one of two prisons “of his choice.”
 4    (Id.) Plaintiff chose the California Rehabilitation Center (“CRC”) “to be close to his
 5    family” and was “deprived of opportunity to choose a second prison” after requesting
 6    California Institution for Men (“CIM”) as his “second choice.” (Id.) Plaintiff claims
 7    Covello, “in retaliation,” told Plaintiff that he was going to be sent to Valley State Prison
 8    (“VSP”). (Id.) However, Plaintiff claims he is “restricted” from being transferred to
 9    VSP because it would “cause him severe medical sickness being susceptible to Valley
10    Fever sickness.” (Id.)
11          Plaintiff acknowledges that he was not transferred to VSP and instead claims he
12    was ultimately transferred to CMC where “he is currently suffering many constitutional,
13    civil rights violations.” (Id. at 24.) Plaintiff also claims that he was “sexually assaulted
14    by an officer at CMC and was illegally placed in administrative segregation.” (Id.)
15          Plaintiff $100,000 in compensatory damages “per Defendant,” $500,000 in
16    punitive damages, and an “injunction preventing Plaintiff from being transferred to a
17    prison not of his choice.” (Id. at 26.)
18          D.     Waived Defendants
19          In the Court’s May 5, 2020 Order, Plaintiff was cautioned that any “[d]efendants
20    not named and any claims not re-alleged” in his FAC would be deemed waived. (May 5,
21    2020 Order at 17 citing S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
22    & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes
23    the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that
24    claims dismissed with leave to amend which are not re-alleged in an amended pleading
25    may be “considered waived if not repled.”).)
26          In Plaintiff’s FAC, he no longer names John Doe, Associate Warden, C/O
27    Litigation Dep’t, All A-Yard Bldg 5; 2nd and 3rd Watch, and Staff from 5/23/14 as
28
                                                    9
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.257 Page 10 of 22



 1     Defendants. Thus, those Defendants are DISMISSED from this action because Plaintiff
 2     did not rename these Defendants and for the reasons set forth in the Court’s May 5, 2020
 3     Order.
 4            E.     Retaliation claims against Schmell, Silva, and Lewis
 5            Plaintiff alleges Schmell “authored” an RVR in retaliation against Plaintiff and this
 6     was “orchestrated” by Defendants Silva and Lewis. (FAC at 7.) Plaintiff alleges Silva
 7     told him the RVR would not have been issued if Plaintiff “had kept [Silva] and Lewis’
 8     names out of [Plaintiff’s] appeals and wasn’t having everyone served with lawsuits.” (Id.
 9     at 8.) Plaintiff claims he filed several grievances against Defendants Silva and Lewis,
10     along with five pending lawsuits. (See id.) Plaintiff claims that Schmell’s motivations
11     for issuing an RVR against Plaintiff “stem from Plaintiff denying [Schmell’s] sexual
12     advances towards him.” (Id.) Plaintiff claims these purported “advances” were made to
13     develop a “personal relationship” with him because Schmell “found out” Plaintiff was
14     “illegally incarcerated” and was going to gain a “large substantial amount of funds.” (Id.)
15            Allegations of retaliation against a prisoner’s First Amendment rights to speech or
16     to petition the government may support a 1983 claim. Rizzo v. Dawson, 778 F.2d 527,
17     532 (9th Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989);
18     Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995).
19            A retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
20     Cir. 2009). First, Plaintiff must allege that the retaliated-against conduct is protected.
21     Watison, 668 F.3d at 1114.3 Second, Plaintiff must allege Defendants took adverse action
22     against him.4 Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Third, Plaintiff
23
24
25     3
        The filing of an inmate grievance is protected conduct. Rhodes v. Robinson, 408 F.3d 559, 568 (9th
       Cir. 2005).
26
27
       4
        The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at 806. “[T]he
       mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.
28
                                                         10
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.258 Page 11 of 22



 1     must allege a causal connection between the adverse action and the protected conduct.5
 2     Watison, 668 F.3d at 1114. Fourth, Plaintiff must allege the “official’s acts would chill or
 3     silence a person of ordinary firmness from future First Amendment activities.” Rhodes,
 4     408 F.3d at 568 (internal quotation marks and emphasis omitted).6 Fifth, Plaintiff must
 5     allege “that the prison authorities’ retaliatory action did not advance legitimate goals of
 6     the correctional institution....” Rizzo, 778 F.2d at 532; Watison, 668 F.3d at 1114-15.
 7            As an initial matter, the Court finds that Plaintiff’s claims of retaliation as to
 8     Schmell fail to state a claim and rise to the level of frivolousness. Plaintiff maintains that
 9     Schmell’s motivation for retaliating against him was purportedly due to her attempt to
10     engage in a personal relationship with him based on his claims that he would be receiving
11     a large monetary settlement. (See FAC at 8.) Plaintiff claims that he denied Schmell’s
12     “sexual advances towards him.” (Id.) However, Plaintiff does not allege that he ever
13     filed a grievance regarding Schmell’s alleged actions or ever, at a minimum, verbally
14     threatened to take action against Schmell. See Entler v. Gregoire, 872 F.3d 1031, 1039-
15     40 (9th Cir. 2017) (Holding that both “verbal … [and] written … threats to sue fall within
16     the purview of the constitutionally protected right to file grievances.”) As set forth
17     above, the first element of a retaliation claim requires Plaintiff to allege that the
18     retaliated-against conduct is protected conduct. Watison, 668 F.3d at 1114. Plaintiff
19     allegedly rejecting Schmell’s advances, without taking any active steps to engage in
20     protected conduct by filing a grievance or notifying her of an intention to take any action
21     against her, does not rise to the level of “protected conduct.” (Id.)
22
23
       5
24      Because direct evidence of retaliatory intent rarely can be pleaded in a complaint, allegation of a
       chronology of events from which retaliation can be inferred is sufficient to survive dismissal. Watison,
25     668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
       evidence of retaliatory intent.”)).
26
27
       6
        “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he suffered some
       other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,” Robinson, 408 F.3d at 568 n.11.
28
                                                            11
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.259 Page 12 of 22



 1           The Court finds Plaintiff’s claims of retaliation on the part of Schmell are patently
 2     frivolous. A pleading is “factual[ly] frivolous[]” if “the facts alleged rise to the level of
 3     the irrational or the wholly incredible, whether or not there are judicially noticeable facts
 4     available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 25-26 (1992).
 5           “[A] complaint, containing as it does both factual allegations and legal
 6     conclusions, is frivolous where it lacks an arguable basis either in law or in fact. . .. [The]
 7     term ‘frivolous,’ when applied to a complaint, embraces not only the inarguable legal
 8     conclusion, but also the fanciful factual allegation.” Neitzke v. Williams, 490 U.S. 319,
 9     325 (1989). When determining whether a complaint is frivolous, the court need not
10     accept the allegations as true, but must “pierce the veil of the complaint’s factual
11     allegations,” Id. at 327, to determine whether they are “‘fanciful,’ ‘fantastic,’ [or]
12     ‘delusional,’” Denton, 504 U.S. at 33 (quoting Neitzke, 490 U.S. at 328).
13           Here, the Court finds that Plaintiff’s claims of retaliation against Schmell “rise to
14     the level of the irrational or the wholly incredible,” Denton, 504 U.S. at 33, and as such,
15     these claims require dismissal as frivolous and without leave to amend. See Lopez v.
16     Smith 203 F.3d 1122, 1127 n.8 (9th Cir. 2000) (en banc) (noting that if a claim is
17     classified as frivolous, “there is by definition no merit to the underlying action and so no
18     reason to grant leave to amend.”).
19           Therefore, Plaintiff’s retaliation claims against Schmell are DISMISSED for
20     failing to state a claim, as frivolous, and without leave to amend.
21           In addition, while the Court finds that, at this stage of the proceedings, Plaintiff has
22     stated a retaliation claim against Defendant Silva, he has failed to state a retaliation claim
23     against Lewis. Plaintiff alleges that the RVR was “orchestrated” by Lewis, he offers no
24     other specific factual allegations as to how Lewis was actually involved in the decision to
25     issue the RVR. (See FAC at 7.) “Because vicarious liability is inapplicable to ... § 1983
26     suits, [Plaintiff] must plead that each government-official defendant, through the
27     official’s own individual actions, has violated the Constitution.” Iqbal, 556 at 676; see
28
                                                     12
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.260 Page 13 of 22



 1     also Jones v. Community Redevelopment Agency of City of Los Angeles, 733 F.2d 646,
 2     649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some degree of
 3     particularity overt acts which defendants engaged in” in order to state a claim). “A
 4     plaintiff must allege facts, not simply conclusions, t[o] show that [each defendant] was
 5     personally involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d
 6     1193, 1194 (9th Cir. 1998); see also Estate of Brooks ex rel. Brooks v. United States, 197
 7     F.3d 1245, 1248 (9th Cir. 1999) (“Causation is, of course, a required element of a § 1983
 8     claim.”). Plaintiff alleges no such facts against Defendant Lewis. Thus, Plaintiff’s
 9     retaliation claims against Defendant Lewis are DISMISSED for failing to state a claim.
10           F.     Fourteenth Amendment claims against Schmell, Silva, Lewis, Gonzalez
11           Plaintiff alleges that his Fourteenth Amendment due process rights were violated
12     during his disciplinary hearing. (See FAC at 9-10.) Specifically, Plaintiff alleges that he
13     was not present at this hearing which “deprived him of his opportunity to call witnesses
14     and present documentary evidence at [the] hearing.” (Id.) Plaintiff claims that he was
15     found guilty based on “falsified documentation” and reliance on statements made in the
16     “falsified” RVR report authored by Schmell and Silva. (Id.) Plaintiff was “denied yard
17     time” for ninety (90) days. (Id. at 11.)
18           However, Plaintiff also acknowledges that after he filed a grievance, the RVR was
19     “reissued/reheard” due to a finding that there was a high amount of “due process
20     violations” in Plaintiff’s first disciplinary hearing. (Id at 11.) Following the second
21     disciplinary hearing, Plaintiff was found “not guilty.” (Id.)
22           The Fourteenth Amendment provides that “[n]o state shall ... deprive any person of
23     life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “The
24     requirements of procedural due process apply only to the deprivation of interests
25     encompassed by the Fourteenth Amendment’s protection of liberty and property.” Bd. of
26     Regents v. Roth, 408 U.S. 564, 569 (1972). “To state a procedural due process claim, [a
27     plaintiff] must allege ‘(1) a liberty or property interest protected by the Constitution; (2) a
28
                                                     13
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.261 Page 14 of 22



 1     deprivation of the interest by the government; [and] (3) lack of process.’” Wright v.
 2     Riveland, 219 F.3d 905, 913 (9th Cir. 2000) (quoting Portman v. Cnty. of Santa Clara,
 3     995 F.2d 898, 904 (9th Cir. 1993)).
 4           A prisoner is entitled to certain due process protections when he is charged with a
 5     disciplinary violation. Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (citing
 6     Wolff v. McDonnell, 418 U.S. 539, 564-571 (1974)). “Such protections include the rights
 7     to call witnesses, to present documentary evidence and to have a written statement by the
 8     fact-finder as to the evidence relied upon and the reasons for the disciplinary action
 9     taken.” Id.
10           Even if Plaintiff is able to demonstrate that he was deprived of due process by
11     Defendants purported failure to provide Wolff protections during his first disciplinary
12     hearing, Plaintiff’s own allegations demonstrate that the RVR was re-issued and reheard
13     which resulted in a reversal of the previous guilty finding. See FAC at 11. Therefore,
14     Plaintiff’s claims of due process violations arising from his first disciplinary hearing are
15     moot in light of the grant of a new hearing which resulted in a not guilty verdict. See
16     Brown v. Marshall, 2012 WL 12906131, *9 (E.D. Cal. Mar. 1, 2012) (“[P]laintiff’s
17     procedural due process claims related to either his first or second disciplinary
18     proceedings have been rendered moot by the subsequent re-issuing and re-hearing of the
19     rules violation charge against him.”);Shotwell v. Brandt, 2012 WL 6569402, at *3 (N.D.
20     Cal. Dec. 17, 2012) (citing Raditch v. United States, 929 F.2d 478, 481 (9th Cir. 1991)
21     for the finding that “the remedy for an unfair hearing is another hearing” and finding that
22     “due process was satisfied when the results of the first disciplinary hearing were vacated,
23     [and] the RVR was ordered reissued and reheard.”).
24           Plaintiff does not allege that he suffered any loss of credits or that his sentence was
25     extended as a result of the first disciplinary hearing. See Randolph v. Sandoval, 2019 WL
26     2410469, *7 (E.D. Cal. June 7, 2019) (Finding no due process violation where
27     “disciplinary proceedings were rendered moot by the subsequent not guilty finding” and
28
                                                    14
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.262 Page 15 of 22



 1     the plaintiff did not lose credits, serve “additional time in segregation,” or maintain a
 2     “disciplinary record for the alleged offenses after the RVRs were overturned.”); see also,
 3     Horne v. Coughlin, 155 F.3d 26, 31, n. 3 (2nd Cir. 1998) (finding the plaintiff’s due
 4     process claims with regard to his first hearing were rendered null after the findings and
 5     penalties were vacated and a new hearing ordered, and plaintiff suffered no loss of good
 6     time credits); Morissette v. Peters, 45 F.3d 1119, 1122 (7th Cir. 1995) (finding no injury
 7     after a due process violation in the plaintiff’s first disciplinary hearing was subsequently
 8     corrected in the administrative appeals process and plaintiff’s sentence was adjusted so
 9     that he served no additional time in segregation.)
10           Thus, Plaintiff’s Fourteenth Amendment due process claims arising from his
11     disciplinary hearings are DISMISSED for failing to state a claim upon which relief could
12     be granted.
13           G.      Access to Courts claims
14           Plaintiff alleges that Defendant violated his access to the courts when he was
15     denied access to the prison’s law library from May 23, 2019 to August 21, 2019. (See
16     FAC at 13.) Specifically, Plaintiff alleges that he suffered an “actual injury” when he
17     was prevented from litigating several civil rights cases “because Plaintiff couldn’t access
18     library to prepare them to be filed.” (Id.) In support of his claims that he suffered an
19     “actual injury,” Plaintiff lists several cases. (Id.)
20           Prisoners have a constitutional right of access to the courts. Lewis v. Casey, 518
21     U.S. 343, 346 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977), limited in part on other
22     grounds by Lewis, 518 U.S. at 354. Because states must ensure indigent prisoners
23     meaningful access to the courts, Bounds held that prison officials were required to
24     provide either: (1) adequate law libraries, or (2) adequate assistance from persons trained
25     in the law. Bounds, 430 U.S. at 828. Bounds was interpreted to establish “core
26     requirements,” and a prisoner alleging deprivation of those core requirements was not
27     required to also allege actual injury in order to a state constitutional claim. See e.g., Sands
28
                                                      15
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.263 Page 16 of 22



 1     v. Lewis, 886 F.2d 1166, 1171 (9th Cir. 1989).
 2           However, Lewis abolished that approach in 1996; and ever since, in order to state a
 3     claim of a denial of the right to access the courts, a prisoner must establish that he has
 4     suffered “actual injury,” a jurisdictional requirement derived from the standing doctrine.
 5     Lewis, 518 U.S. at 349. An “actual injury” is “actual prejudice with respect to
 6     contemplated or existing litigation, such as the inability to meet a filing deadline or to
 7     present a claim.” Id. at 348 (citation and internal quotations omitted). The right of access
 8     does not require the State to “enable the prisoner to discover grievances,” or even to
 9     “litigate effectively once in court.” Id. at 354; see also Jones v. Blanas, 393 F.3d 918, 936
10     (9th Cir. 2004) (defining actual injury as the “inability to file a complaint or defend
11     against a charge”). Instead, Lewis holds:
12           [T]he injury requirement is not satisfied by just any type of frustrated legal
             claim ... Bounds does not guarantee inmates the wherewithal to transform
13
             themselves into litigating engines capable of filing everything from
14           shareholder derivative actions to slip-and-fall claims. The tools it requires to
             be provided are those that the inmates need in order to attack their sentences,
15
             directly or collaterally, and in order to challenge the conditions of their
16           confinement. Impairment of any other litigating capacity is simply one of the
             incidental (and perfectly constitutional) consequences of conviction and
17
             incarceration.
18
19     Id. at 346; see also Spence v. Beard, No. 2:16-CV-1828 KJN P, 2017 WL 896293, at *2-3
20     (E.D. Cal. Mar. 6, 2017). Indeed, the failure to allege an actual injury is “fatal.” Alvarez v.
21     Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to show that a ‘non-frivolous legal
22     claim had been frustrated’ is fatal.”) (quoting Lewis, 518 U.S. at 353 & n.4).
23           In addition to alleging an “actual injury,” Plaintiff must also plead facts sufficient to
24     describe the “non-frivolous” or “arguable” nature of underlying claim he contends was lost
25     as result of Defendants’ actions. Christopher v. Harbury, 536 U.S. 403, 413-14 (2002).
26     The nature and description of the underlying claim must be set forth in the pleading “as if
27     it were being independently pursued.” Id. at 417.
28
                                                     16
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.264 Page 17 of 22



 1              A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
 2     No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
 3     United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
 4     Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
 5     notice of proceedings in other courts, both within and without the federal judicial system,
 6     if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
 7     F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
 8     n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council
 9     v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
10              Therefore, this Court takes judicial notice of its own records and other court’s
11     public records available on PACER.7 First, Plaintiff identifies the following civil rights
12     cases in which he alleges he suffered an “actual injury” due to the Defendants’ actions
13     alleged in this matter: (1) Williams v. Villescaz, et al., E.D. Cal. Civil Case No. 2:15-cv-
14     01230-CKD; (2) Williams v. Sharp, et al., E.D. Cal. Civil Case No. 2:15-cv-02542-GEB-
15     KJN; (3) Williams v. DeGeorge, E.D. Cal. Civil Case No. 2:16-cv-00025-TLN-CKD;
16     and (4) Williams v. Garcia, et al., C.D. Cal. Civil Case No. 2:16-cv-06744-PA-KK. (See
17     FAC at 13.)
18              Each one of these cases were filed, and judgment was entered against Plaintiff,
19     years before Plaintiff purportedly was denied access to the law library in 2019. In
20     addition, while Plaintiff filed appeals in some of these actions to the Ninth Circuit, those
21     appeals affirmed the rulings by the district courts at least a year before the claims giving
22     rise to this action were alleged to have happened.
23              Plaintiff also claims that he was unable to file a timely appeal in Williams v.
24     Kenner, et al., S.D. Cal. Civil Case No. 3:18-cv-01006-AJB-JMA (“Kenner”) due to
25
26
27     7
           See www.pacer.gov (website last visited June 25, 2020.)
28
                                                      17
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.265 Page 18 of 22



 1     “lack of access to the prison law library” from May 23, 2019 to August 21, 2019. (FAC at
 2     13.) A review of the Court’s docket in this matter indicates that Plaintiff was denied the
 3     right to proceed IFP pursuant to 28 U.S.C. § 1915(g) and judgment was entered on
 4     September 14, 2018. (See Kenner, ECF No. 12.) Plaintiff filed his appeal on March 26,
 5     2019, two months before he claims he was denied access to the prison’s law library. (See
 6     id., ECF No. 13.)
 7               Plaintiff also alleges that correctional officers denied his access to the phones for
 8     ninety days, as a result of the loss of privileges following his first disciplinary hearing,
 9     which purportedly resulted in his inability to communicate with his lawyer. (See FAC at
10     14-16.) Plaintiff claims that he suffered an “actual injury” because his “habeas corpus for
11     his criminal appeal No. LA075334” was “deemed untimely.” (Id. at 14.) Plaintiff also
12     claims that he suffered a second “actual injury” when his “habeas corpus for [his] RVR
13     appeal [Williams v. Kernan, E.D. Cal. Civil Case No. 2:18-cv-02841 JAM DB
14     (“Kernan”)]” was also “deemed untimely.” (Id.)
15               As stated above, Plaintiff was denied phone access from May 23, 2019 to August
16     21, 2019. (See FAC at 17.) In Kernan, Respondent filed a motion to dismiss on
17     December 6, 2019 to which Plaintiff filed a timely opposition on December 27, 2019.
18     (See Kernan, ECF Nos. 18, 19.) The filing of this motion was several months after
19     Plaintiff’s phone privileges were restored and Plaintiff was not prevented from filing an
20     opposition.
21               As for Plaintiff’s attempts to file petitions for writ of habeas corpus relating to his
22     criminal conviction in Los Angeles Superior Court, Plaintiff has filed a least thirteen such
23     petitions in the California Court of Appeal, Second District.8 Plaintiff began filing these
24     petitions in 2014 and has filed one as recently as June, 22, 2020. Plaintiff’s claims that
25
26
27
       8
28         See https://appellatecases.courtinfo.ca.gov/search.cfm?dist=2 (website last visited June 24, 2020.)
                                                            18
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.266 Page 19 of 22



 1     his lack of access to the phones for a three-month period in 2019 denied him access to the
 2     courts is simply not plausible.
 3            The Court DISMISSES Plaintiff’s access to courts claims are DISMISSED as
 4     frivolous and for failing to state a claim upon which relief may be granted.
 5             H.     Housing
 6            Plaintiff alleges appeared before the ICC committee on July 11, 2019. (See FAC at
 7     23.) The committee was comprised of Defendants Taylor-Garcia, Jackson, and Covello.
 8     (See id.) Plaintiff claims he was “entitled” to be transferred to one of two prisons “of his
 9     choice.” (Id.) Plaintiff chose the California Rehabilitation Center (“CRC”) “to be close
10     to his family” and was “deprived of opportunity to choose a second prison” after
11     requesting California Institution for Men (“CIM”) as his “second choice.” (Id.) Plaintiff
12     claims Covello told Plaintiff that he was going to be sent to Valley State Prison (“VSP”).
13     (See id.) However, Plaintiff claims he is “restricted” from being transferred to VSP
14     because it would “cause him severe medical sickness being susceptible to Valley Fever
15     sickness.” (Id.)
16            Plaintiff was not transferred to VSP but instead was ultimately transferred to CMC
17     where “he is currently suffering many constitutional, civil rights violations.”9 (Id. at 24.)
18     Plaintiff does not have a constitutional right to be housed in the institution of his choice.
19     See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); McKune v. Lile, 536 U.S. 24, 39
20     (2002) (“It is well settled that the decision where to house inmates is at the core of
21     prisoner administrators’ expertise.”).
22            I.      Remaining claims
23            As to Plaintiff’s remaining retaliation allegations against Defendants Silva,
24
25
26     9
        Plaintiff has recently filed civil rights actions alleging that his constitutional rights have been violated
27     while housed at CMC and are not part of this action. See Williams v. Sabo, et al., C.D. Cal Civil Case
       No. 2:20-cv-01373-PA-KK; Williams v. R. Farley, et al., C.D. Cal. Civil Case No. 2:20-cv-04490-PA-
28     KK.
                                                            19
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.267 Page 20 of 22



 1     Tiscornia, Gonzalez, Hampton, and Grijalva, however, the Court finds his FAC contains
 2     plausible claims sufficient to survive the “low threshold” set for sua sponte screening as
 3     required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at 1123;
 4     Iqbal, 556 U.S. at 678; Rhodes, 408 F.3d at 567-68 (“Within the prison context, a viable
 5     claim of First Amendment retaliation entails five basic elements: (1) An assertion that a
 6     state actor took some adverse action against an inmate (2) because of (3) that prisoner’s
 7     protected conduct, and that such action (4) chilled the inmate’s exercise of his First
 8     Amendment rights, and (5) the action did not reasonably advance a legitimate
 9     correctional goal.”).
10            Therefore, the Court will order the U.S. Marshal to effect service upon all the
11     Defendants Silva, Tiscornia, Gonzalez, Hampton, and Grijalva on Plaintiff’s behalf. See
12     28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process, and
13     perform all duties in [IFP] cases.”); FED. R. CIV. P. 4(c)(3) (“[T]he court may order that
14     service be made by a United States marshal or deputy marshal ... if the plaintiff is
15     authorized to proceed in forma pauperis under 28 U.S.C. § 1915.”).10
16     III.    Conclusion and Order
17            For the reasons explained, the Court:
18            1.      DISMISSES all claims against all Defendants with the exception of
19     Plaintiff’s First Amendment retaliation claims against Defendants Silva, Tiscornia,
20     Gonzalez, Hampton, and Grijalva and DIRECTS the Clerk to terminate all parties, with
21     the exception of Silva, Tiscornia, Gonzalez, Hampton, and Grijalva, to this matter based
22     on the failure to state a claim against them and as frivolous pursuant to 28 U.S.C.
23     § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).
24            2.      DIRECTS the Clerk of Court to issue a summons as to Plaintiff’s FAC
25
26
27
       10
         Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative of, and not a
       substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.” Teahan v.
28     Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
                                                          20
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.268 Page 21 of 22



 1     (ECF No. 15) upon Defendants Silva, Tiscornia, Gonzalez, Hampton, and Grijalva, and
 2     forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each of them. In
 3     addition, the Clerk will provide Plaintiff with a certified copy the May 5, 2020 Order
 4     granting IFP status, certified copies of his FAC (ECF No. 15), and the summons so that
 5     he may serve Defendants Silva, Tiscornia, Gonzalez, Hampton, and Grijalva. Upon
 6     receipt of this “IFP Package,” Plaintiff must complete the USM Form 285 as completely
 7     and accurately as possible, include an address where each Defendant may be found
 8     and/or subject to service pursuant to S.D. Cal. CivLR 4.1c., and return them to the United
 9     States Marshal according to the instructions the Clerk provides in the letter
10     accompanying his IFP package.
11             3.   ORDERS the U.S. Marshal to serve a copy of the FAC (ECF No. 15), and
12     summons upon the Defendants Silva, Tiscornia, Gonzalez, Hampton, and Grijalva as
13     directed by Plaintiff on the USM Form 285s provided to him. All costs of that service
14     will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
15             3.   ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
16     serve upon Defendants Silva, Tiscornia, Gonzalez, Hampton, and Grijalva, or if
17     appearance has been entered by counsel, upon Defendants’ counsel, a copy of every
18     further pleading, motion, or other document submitted for the Court’s consideration
19     pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every original document he
20     seeks to file with the Clerk of the Court, a certificate stating the manner in which a true
21     and correct copy of that document has been was served on Defendants or their counsel,
22     and the date of that service. See S.D. Cal. CivLR 5.2. Any document received by the
23     Court which has not been properly filed with the Clerk or which fails to include a
24     /////
25     /////
26     /////
27     /////
28
                                                    21
     Case 3:19-cv-01332-CAB-WVG Document 16 Filed 06/26/20 PageID.269 Page 22 of 22



 1     Certificate of Service upon the Defendants, or their counsel, may be disregarded.
 2           IT IS SO ORDERED.
 3     Dated: June 26, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  22
